DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on February 21, 2021.

Election/Restrictions
Upon further consideration by the examiner, the restriction requirement (mailed on July 15, 2019) has been withdrawn.  Claim 1 was found to be allowable for the reasons noted below.  Although Claim 1 has been amended, Claim 1 is still a linking claim that links the inventions of Groups I through IV listed in the restriction requirement.
Therefore, Claims 6 through 8 and 11 through 23 have been rejoined with linking Claim 1 and Claims 9 and 10.

Claim Objections
Claims 1, 7, 8, 13, 18 and 19 have been objected to because of the following informalities.  The suggested changes below are necessary to ensure that certain terms or phrases are recited consistently throughout all of the claims.  In no way do these suggested changes affect the scope of the claimed invention.
In Claim 1, “exposed portion the” (line 22) should be changed to –exposed portion of the--.
In Claim 7, “the opening” (line 3) should be changed to –an opening--.
In Claim 8, “a plan” (line 4) should be changed to –the plan--; “on the first metal layer side” (line 4) should be changed to –on a side of the first metal layer--; and “on the second metal layer side” (line 5) should be changed to –on a side of the second metal layer--.
In Claim 13, “the inside” (line 4) should be changed to –an inside--; and “the surface” (line 8) should be changed to –a surface--.
In Claim 18, “on the first metal layer side” (line 5) should be changed to –on a side of the first metal layer--; and “on the second metal layer side” (line 6) should be changed to –on a side of the second metal layer--.
In Claim 19, “exposed portion the” (line 3) should be changed to –exposed portion of the--.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
As a result of the amendment to Claim 1 (at lines 21-22), the claims now overcome the prior art and the rejections under 35 U.S.C. 103 in the last office action have been withdrawn.  Support for the features added to Claim 1 can be found at least at ¶ [0037] of the specification.  The applicants’ remarks on pages 9 to 13 of their submission are fully incorporated by reference herein.
Accordingly, Claims 1 and 6 through 23 have been allowed.



Conclusion
This application is in condition for allowance except for the following formal matters: 
To correct the minor informalities with the claims as suggested above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896